            Case 6:20-cv-00739-ADA Document 20 Filed 03/05/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 LANCIUM LLC,

      Plaintiff,

 v.
                                                             Civil Action No. 6:20-cv-00739
 LAYER1 TECHNOLOGIES, INC.,

      Defendant.                                                 Jury Trial Demanded




                        STIPULATION TO DISMISS WITH PREJUDICE

          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Lancium

LLC (“Lancium”) and Defendant Layer1 Technologies, Inc. (“Layer1”) hereby stipulate to

dismissal of this action WITH PREJUDICE pursuant to the terms of a Settlement Agreement. The

parties further stipulate that each party shall bear their own costs, expenses, and attorneys’ fees.

          The Parties agree that the Court retains jurisdiction for the purpose of enforcing the terms

of the Settlement Agreement and the United States District Court for the Western District of Texas

is an agreed venue for any future claims relating thereto.
        Case 6:20-cv-00739-ADA Document 20 Filed 03/05/21 Page 2 of 3




Dated: March 5, 2021              Respectfully submitted,

                                  BARNES & THORNBURG LLP

                                  By: s/ Mark C. Nelson

                                  Mark C. Nelson
                                  Texas Bar No. 00794361
                                  Daniel A. Valenzuela
                                  Texas Bar No. 24067918
                                  BARNES & THORNBURG LLP
                                  2121 N. Pearl Street, Suite 700
                                  Dallas, TX 75201
                                  Email: mnelson@btlaw.com
                                  Email: dvalenzuela@btlaw.com
                                  Telephone: 214-258-4200
                                  Fax: 214-258-4199


                                  Attorneys for Plaintiff
                                  Lancium LLC

                                  s/ Michael J. Sacksteder

                                  Michael J. Sacksteder, CA Bar No. 191605
                                  (Admitted W.D. Tex.)
                                  Email: msacksteder@fenwick.com

                                  FENWICK & WEST LLP
                                  555 California Street
                                  San Francisco, CA 94104
                                  Telephone:     415.875.2300
                                  Facsimile:     415.281.1350
                                  Counsel for Defendant

                                  LAYER1 TECHNOLOGIES, INC.




                                       2
         Case 6:20-cv-00739-ADA Document 20 Filed 03/05/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The foregoing document was filed on March 5, 2021 through the Court’s CM/ECF

system, automatically effecting service on counsel of record for all other parties who have

appeared in this action on the date of such service.



                                                       /s/ Mark C. Nelson
                                                       Mark C. Nelson




                                                 3
